Citation Nr: 0706954	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-25 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased initial rating for bilateral 
tinea pedis and onychomycosis, currently evaluated as 10 
percent disabling.  

2.  Entitlement to service connection for a skin condition 
other than bilateral tinea pedis and onychomycosis, to 
include contact dermatitis of the chest and neck.

3.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for a bilateral knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to June 
1969.  He is a Vietnam Era veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from January 1999 and July 2001 rating decisions of 
the Los Angeles, California, Department of Veterans Affairs 
(VA) Regional Office (RO).  In January 1999, the RO denied 
service connection for a skin condition.  This claim was 
remanded by the Board for additional evidentiary development 
in August 2000.

In the July 2001 rating decision, the RO granted service 
connection for bilateral tinea pedis and onychomycosis, and 
assigned a 10 percent evaluation effective October 23, 1998.  
The RO also denied service connection for bilateral knee pain 
and for contact dermatitis of the chest and neck.  The 
veteran subsequently perfected an appeal as to the issues of 
service connection for a bilateral knee condition, and an 
increased rating for bilateral tinea pedis and onychomycosis. 

As noted above, in August 2000, the Board remanded the claim 
for a skin condition, and the RO subsequently denied service 
connection for contact dermatitis of the chest and neck in 
July 2001.  The Board finds that the issue of entitlement to 
service connection for contact dermatitis of the chest and 
neck to be encompassed in the earlier claim of entitlement to 
service connection for a skin condition, which had already 
been perfected for appeal prior to the August 2000 remand.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected bilateral 
tinea pedis and onychomycosis is manifested by distorted 
toenails, scaliness of the feet and intermittent itching of 
the feet without exudation or constant itching, extensive 
lesions, or marked disfigurement, does not involve at least 
20 percent of the veteran's body, and does not require 
systemic therapy.

3.  The veteran is not shown to have a skin condition other 
than bilateral tinea pedis and onychomycosis that is related 
to an in-service disease or injury.

4.  Service connection for a bilateral knee condition was 
denied by the RO in a January 1999 rating decision.  The 
veteran did not appeal the decision.

5.  Evidence received since the January 1999 rating decision 
is new and relates to unestablished facts necessary to 
substantiate the claim of entitlement to service connection 
for a bilateral knee condition.

6.  Competent evidence of a nexus between the post-service 
diagnosis of a bilateral knee condition and service is not of 
record.


CONCLUSION OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for service-connected bilateral tinea pedis and 
onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 Supp. 2005); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7806, 7813 (2002) (2006).

2.  A skin condition other than bilateral tinea pedis and 
onychomycosis, to include contact dermatitis of the chest and 
neck, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2006).

3.  The January 1999 decision that denied service connection 
for a bilateral knee condition is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2006).

4.  The evidence since the January 1999 rating decision, 
which denied service connection for a bilateral knee 
condition is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2006).

5.  A bilateral knee condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the August 2001 and August 2002 letters.  In the 
August 2001 letter, the veteran was informed that the 
evidence necessary to substantiate the claim for an increased 
evaluation would be evidence showing that his disability is 
worse than the current evaluation contemplates.  The August 
2002 letter informed the veteran that in order to 
substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letters, VA 
informed him it had a duty to obtain any records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  The RO told the veteran that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  Finally, he was told to submit 
any evidence in his possession that pertained to the claims.

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decisions that are the 
basis of this appeal were decided prior to the issuance of 
the VCAA compliant letter.  The Board finds that any defect 
with respect to the timing of the VCAA notice requirements 
was harmless error.  The content of the August 2001 and 
August 2002 letters provided to the veteran fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence.  He was also provided a statement of the case in 
June 2004, which provided him an additional 60 days to submit 
additional evidence or argument.  Thus, the Board finds that 
the actions taken by VA have essentially cured the error in 
the timing of the notice.  Further, it finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed with the appeal.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding 
evidence is material if it is relevant to and probative of an 
issue that was a specified basis for the last final 
disallowance).

The veteran has been apprised of the information necessary to 
reopen his claim for service connection for a bilateral knee 
condition in the August 2002 VCAA letter.  VA explained to 
the veteran that no new and material evidence has been 
received as of August 2002, but informed the veteran what 
evidence may be considered new and material in connection 
with his claim for service connection for a bilateral knee 
condition.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal should the claim be granted.  Despite the inadequate 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
In connection with the current appeal, VA has obtained the 
veteran's service medical records and VA outpatient treatment 
records from May 1996 to June 2004.  VA provided the veteran 
with an examination in connection with both of his claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).



II.  Decision   
A.  Bilateral Tinea Pedis and Onychomycosis

The veteran contends that his service-connected bilateral 
tinea pedis and onychomycosis is worse than the 10 percent 
evaluation contemplates.  The veteran states that he is 
currently experiencing itching, shedding of scaly skin, and 
his toenails are painful and sore to the touch.  He is 
currently prescribed a topical medication for both 
conditions.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2005); 38 C.F.R. Part 4 (2006).  When 
a question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt is resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  

The veteran's service-connected bilateral tinea pedis and 
onychomycosis is currently evaluated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.71a, DC 7813.

The Board notes that, effective August 30, 2002, new 
regulations were promulgated concerning ratings for skin 
disorders.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; 38 U.S.C.A. § 5110(g).

Under DC 7813 of the old Rating Schedule provisions for 
evaluating skin disorders, a note provides that disabilities 
evaluated under codes 7807 through 7819 are to be rated by 
analogy to eczema, under DC 7806.  38 C.F.R. § 4.118 (2002).  

Under DC 7806, a 10 percent rating is assigned for 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is warranted 
for a skin disorder with exudation or constant, extensive 
lesions, or marked disfigurement.  A 50 percent rating is 
warranted for a skin disorder with systemic or nervous 
manifestations and ulceration, extensive exfoliation, or 
extensive crusting, or for a skin disorder that is 
exceptionally repugnant.  38 C.F.R. § 4.118 (2002).  

Under DC 7813 of the amended Rating Schedule provisions, the 
skin disability is rated depending upon the predominant 
disability, and where, as here, it is tinea pedis, it will 
continue to be rated as dermatitis or eczema under Diagnostic 
Code 7806.  38 C.F.R. § 4.118 (2006).  

From August 30, 2002, DC 7806 provides that a 10 percent 
rating is assigned for at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
evaluation will be assigned where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed area is affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent evaluation will be assigned for 
dermatitis that covers more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or 
with constant or near constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118 (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In evaluating the veteran's claim under DC 7806, for eczema, 
effective prior to August 2002, the Board notes the veteran 
has complained of intermittent to constant burning and 
itching, as well as intermittent blisters and flaking.  In 
November 2000, the VA examination revealed scaly pruritic 
lesions on the plantar aspect of the feet and between the 
toes, without evidence of crusting or ulceration.  There was 
evidence of onychomycosis with thickened toenails and mildly 
increased callous formation on the feet.  VA outpatient 
treatment records from September 1997 to June 2004, show 
similar findings, including flaky soles, dryness, scaling 
skin, and dried blisters on the feet and between the toes.  
In March 2004, examination revealed flaking dryness of the 
soles.  There was mild nail dystrophy on the distal aspect of 
the nails of toes, particularly throughout the toenails of 
the first and fifth toes bilaterally.  There were no signs of 
any redness, skin cracking, or lesions.  

Upon review of the evidence, the Board finds that, under the 
former criteria, a higher evaluation cannot be assigned 
during any of the appeal period because there is no evidence 
showing the veteran had exudation, constant itching, 
extensive lesions, or marked disfigurement.  While the 
veteran has stated that he experiences pain or itching most 
of the time, the medical records show the veteran's symptoms 
are intermittent or occasional, which is contemplated by the 
current 10 percent evaluation.  The veteran was noted during 
the November 2000 VA examination to have lesions on the feet; 
however no physician has stated the veteran's lesions were 
extensive, and lesions were not noted during the March 2004 
VA examination.  In addition, the veteran's bilateral tinea 
pedis and onychomycosis have never been shown to be 
manifested by exudation or marked disfigurement.

The Board has considered the veteran's skin disability under 
all other potentially appropriate diagnostic codes.  However, 
his bilateral tinea pedis and onychomycosis have never been 
shown to produce scarring; therefore, 38 C.F.R. § 4.118, DCs 
7800 through 7805 (2002) are not for application.

In evaluating the veteran's claim under the revised criteria, 
the Board notes the veteran's feet are the areas affected by 
the bilateral tinea pedis and onychomycosis and therefore, 
are generally not exposed.  Even if the Board considered the 
veteran's feet an exposed area, his feet do not involve more 
than 20 percent of his entire body.  The evidence of record 
shows that the veteran has been prescribed medicated 
ointments and creams to treat his bilateral tinea pedis and 
onychomycosis, and he also received recommendations that he 
avoid wetness and humidity, and use a prescribed lotion after 
showers for dry skin.  There is no evidence showing the 
veteran ever required systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  Therefore, 
the Board finds that the veteran's service-connected 
bilateral tinea pedis and onychomycosis warrant no more than 
a 10 percent evaluation under DC 7806.

The Board notes that the veteran is appealing the initial 
assignment of an evaluation following the grant of service 
connection for bilateral tinea pedis and onychomycosis, and 
that in such cases, the Board must consider whether staged 
ratings should be assigned based upon the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, 
there is no evidence that there have been changes in the 
veteran's medical status regarding his disability.  
Therefore, his overall disability has not changed and a 
uniform rating is warranted.

The Board thus concludes that the preponderance of the 
evidence is against a disability evaluation in excess of 10 
percent for the veteran's bilateral tinea pedis and 
onychomycosis.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, 
because the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application, 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990), and the appeal is denied.

B.  Skin Condition

The veteran asserts that he developed a skin condition on his 
neck and chest during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (d) 
(2006).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis of contact 
dermatitis of the chest and neck.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of 
the provisions of 38 U.S.C.A. § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement to service-related diseases and 
injuries to cases where the underlying in-service incident 
resulted in a disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  The Board 
notes that the veteran was seen at sick call in February 1966 
for complaints of a rash on his back.  The veteran was 
diagnosed with dry skin and was informed to use Dove or Dial 
soap for bathing.  In April and May of 1966, the veteran was 
seen again for a rash on his arms, back, and neck.  He was 
prescribed hydrocortisone cream for itching.  A June 1968 
clinical record report indicates that the veteran complained 
of a rash on his face and trunk that had been ongoing for 
approximately one year.  The veteran was diagnosed with a 
papular rash.  However, the separation examination is silent 
for such complaints of a rash on the chest and neck.  
Furthermore, clinical evaluation of the head, face, neck, 
scalp, and chest were noted as normal on separation.  

Recent VA outpatient treatment notes reflect treatment and 
complaints for contact dermatitis of the chest and neck, but 
do not specifically comment on the etiology of the disorder.  

In November 2000, the veteran was afforded a VA examination.  
During the examination, the veteran stated that between 1965 
to 1969, he began experiencing a pruritic rash on his neck, 
upper chest, and lower extremities.  He explained to the 
examiner that he was seen at the NSA Hospital and given cream 
for his skin condition.  The veteran reported that he 
continues to experience a constant rash on his feet, neck, 
and upper chest.  Upon a review of the claims file and 
physical examination of the veteran, the examiner noted 
papular erythematous isolated lesions on the chest and neck, 
with evidence of scratch effect.  The examiner diagnosed the 
veteran with contact dermatitis of the chest and neck.  Based 
on the objective findings on examination, the examiner 
concluded that the veteran's contact dermatitis is "less 
likely related to the service-connected condition."  As 
there is no contrary medical opinion of record, the Board 
finds this opinion to be the most probative evidence of 
record regarding the etiology of the veteran's contact 
dermatitis.

While the veteran is competent to describe the symptoms he 
experienced in service, he is not competent to attribute the 
current contact dermatitis to his in-service problems, as 
that would require a competent medical opinion.  Beausoleil 
v. Brown, 8 Vet. App. 459, 464 (1996); see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this instance, 
the Board finds the veteran's lay reports of skin problems in 
service to be outweighed by the competent medical opinion of 
the VA examiner.  As noted, the VA examiner considered his 
description of the in-service complaints, and found them to 
be unrelated to his current disability.  There is no contrary 
medical opinion of record.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a skin condition, and there is not 
doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

C.  Bilateral Knee Condition

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

At the time of the January 1999 rating decision, which denied 
service connection for a bilateral knee condition, the 
pertinent evidence of record consisted of the veteran's 
service medical records.  The veteran asserts that he 
developed a bilateral knee condition in service.  It is noted 
that service medical records document treatment in June 1966 
for a right knee complaint.  The veteran was seen at sick 
call because he injured his right knee on a door, which 
resulted in swelling of the knee and difficulty walking.

In a January 1999 rating decision, the RO denied the claim 
stating that the veteran's claimed condition was not shown by 
the evidence of record to have resulted in a permanent 
residual or chronic disability.  The RO's reasoning was that 
even though there is treatment in service for "bilateral 
knee pain, no permanent residual or chronic disability 
subject to service connection is shown by service medical 
records or demonstrated by evidence following service."  The 
veteran was notified of the denial in a January 1999 letter, 
including his appeal rights, and he did not appeal the 
decision.  Thus, it is final.  See 38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.

The Board notes that the RO reopened the veteran's claim for 
a bilateral knee condition in its July 2001 rating decision.  
The Board is required to address the issue of reopening 
despite the RO's denial of service connection on the merits.  
See Barnett v. Brown, 83 F.3d 1380 (1996).  

Based upon the evidence of the record, the Board finds that 
the veteran has submitted new and material evidence to reopen 
the claim for service connection for a bilateral knee 
condition.  The veteran has submitted additional statements 
with regards to his bilateral knee condition, as well as 
additional clinical evaluations that reflect the veteran's 
current diagnoses of bilateral patellofemoral syndrome and 
bilateral degenerative disease of the knees.  More 
importantly, in November 2000 and March 2004, the veteran 
underwent VA examinations to determine the nature of the 
veteran's current knee disability and whether or not the 
veteran's bilateral knee condition is related to service.  
This was part of the basis for the denial at the time of the 
January 1999 rating decision (that the evidence was 
insufficient to show the veteran had a current knee 
disability).  The claim is reopened and will be considered on 
the merits as discussed below.

The veteran stated during the November 2000 VA examination 
that during his active military service, he injured both 
knees while trying to get underneath a hatch while aboard a 
ship.  He further added that he traumatized both knees, was 
seen by a physician, and given crutches.  Since service, he 
continues to have pain in his knees.  The veteran asserts 
that his degenerative disease and patellofemoral syndrome of 
both knees are attributable to service.

As stated previously, the Court has also held that generally, 
to prove service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); see also Rose v. West, 11 
Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis of a knee 
disability.  The record reflects that the veteran has 
bilateral patellofemoral syndrome and bilateral degenerative 
joint disease of the knees.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A. § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent).

The question of whether the veteran's current diagnoses had 
their onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  The Board 
notes that upon review of the service medical records, the 
veteran was seen at sick call in June 1966.  The record 
states that the veteran complained of right knee tenderness 
after he "banged" his knee on a door.  It was noted that 
the veteran exhibited some difficulty in walking; however, 
upon physical examination, the veteran's ligaments and range 
of motion were within normal limits.  He was diagnosed with a 
patella bruise, ruling out chondromalacia, and the right knee 
was wrapped with an ace bandage.  No abnormality was noted on 
the clinical evaluation of the lower extremities during the 
June 1969 separation examination.  The first time a bilateral 
knee condition is noted is in an October 1999 VA outpatient 
treatment record, many years after service.  

The record contains several medical opinions which address 
whether the veteran's bilateral knee disability was incurred 
in service.  It is the responsibility of the Board to weigh 
the evidence, including the medical evidence, and determine 
where to give credit and where to withhold the same and, in 
so doing, the Board may accept one medical opinion and reject 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is 
mindful that we cannot make our own independent medical 
determinations, and that we must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans v. West, supra; see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

In a February 2000 medical statement, Katherine Chin, M.D., 
stated that the veteran is being treated for patellofemoral 
syndrome with probable arthritis in both knees.  She 
explained that he is enrolled in physical therapy and is 
currently wearing braces on both knees to ambulate.  April 
2000 and June 2000 medical statements by Farhad Mardisnian, 
M.D., attribute the veteran's patellofemoral syndrome and 
arthritis of both knees to service.  Dr. Mardisnian explains 
in his April 2000 statement that the veteran's current knee 
condition is "the result of progressive deterioration of his 
enlisted knee injury."  

In November 2000, the veteran was afforded a VA examination 
for his bilateral knee condition.  The veteran explained to 
the examiner that he injured both knees while aboard ship 
during his active military service.  He stated that he tried 
to get underneath a hatch which resulted in traumatizing both 
knees.  No radiographic studies were performed and he was 
given crutches for his injury.  The veteran asserted that he 
continues to have pain and experiences symptoms of weakness, 
stiffness, inflammation, instability, fatigue, and lack of 
endurance on a constant basis in the knees.  He receives 
physical therapy for approximately eight weeks and denies 
signs of arthritis and the use of prosthetic implants.  Upon 
a review of medical records and physical examination of the 
veteran, the examiner noted that the veteran walks with 
braces on his knees and uses a can to ambulate.  His gait is 
not unsteady or unpredictable and he can walk across the room 
without a cane.  The musculoskeletal system examination 
revealed mild crepitus; however, there was no evidence of 
heat, redness, swelling, effusion, drainage, instability, or 
weakness.  Bilateral active knee flexion was 120 degrees even 
with pain, and bilateral active extension was 0 degrees with 
pain.  X-rays revealed no abnormalities for both knees, and 
the examiner diagnosed the veteran with bilateral 
patellofemoral syndrome.  The examiner opined that the 
veteran's bilateral knee condition is at least as likely as 
not related to the veteran's service injury.

A September 2002 medical statement by Nolan Cordell, M.D., 
states that he has treated the veteran for patellofemoral 
pain syndrome of bilateral knees.  Dr. Cordell explained in 
his statement that he reviewed a copy of the June 1966 
service medical entry, and opined that "[a] contusion to the 
patella is not likely to cause patient's current 
patellofemoral syndrome but if he had 'chondromalacia 
patella' at that time, it is likely that his knee pain at 
that time is related to his current knee condition."

In March 2004, the veteran underwent an additional VA 
examination.  The veteran informed the examiner that in 1966, 
he injured his knees while aboard ship in service.  Since the 
injury, he has constant pain, stiffness, aching, and 
sometimes his knees "give way."  On physical examination, 
flexion of the knees was 130 degrees on the left and 135 
degrees on the right.  Extension was zero degrees bilaterally 
and no ankylosis was noted.  There was no locking pain, joint 
effusion, but there was mild crepitus bilaterally.  X-rays 
revealed mild periarticular osteopenia, and the examiner 
diagnosed the veteran with bilateral degenerative joint 
disease of the knees.  The examiner concluded that the 
veteran's knee injury in service is not related to his 
current degenerative arthritis of the right knee.  He further 
added that the veteran's current left knee condition is not 
related to the in-service injury.  The examiner explained 
that after reviewing the June 1966 service medical notation, 
the injury to his right knee in service is not of a severe 
nature for it to progress to degenerative changes over time.

The Board considers all the medical opinions of record to be 
competent medical evidence; however, the March 2004 VA 
examiner's opinion is highly probative.  Dr. Chin's statement 
is inconclusive as to whether the veteran's current knee 
condition is related to his active service.  Similarly, Dr. 
Cordell's statement is speculative at best, since he states 
that if the veteran had chondromalacia patella in service, it 
is likely that his current knee condition is related to 
service.  The Court has held on numerous occasions that 
medical opinions which are speculative, general, or 
inconclusive in nature are of little, if any, probative 
value.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Sacks v. 
West, 11 Vet. App. 314, 316-7 (1998); Warren v. Brown, 6 Vet. 
App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

Furthermore, Dr. Mardisnian's two statements and the November 
2000 VA opinion attribute the veteran's condition to the in-
service injury; however, it appears that the opinions are 
loosely based on the veteran's reported history of the in-
service injury.  Specifically, the VA examiner states that 
"[t]he medical records do not document the episode of the 
injury in the military service.  Therefore, it is presumed by 
the veteran's report that this incident occurred during the 
military service."  The June 2000 medical opinion states 
that "[the veteran] has advised us that he injured his knees 
while on active duty."  As stated previously, the June 1966 
service medical record notation reflects an injury to the 
right knee, which was diagnosed as a patella bruise, ruling 
out chondromalacia.  It appears that the opinions may be 
based upon history reported by the veteran, which conflicts 
with the findings reported at the time of the in-service 
injury.  Thus, the probative value of this opinion is 
significantly lessened.  See Black v. Brown, 5 Vet. App. 177 
(1993) (Board is not bound to accept medical opinions based 
on history supplied by veteran, where history is unsupported 
or based on inaccurate factual premises); see also Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  There 
is no competent evidence to balance the March 2004 medical 
opinion.

The Board is aware of the veteran's contentions that his 
bilateral knee condition was incurred during service; 
however, as the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge, his 
assertions as to the existence, nature and etiology of the 
current diagnosis are not competent.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  For the reasons indicated above, the 
Board finds the most probative evidence of record to be the 
opinion of the March 2004 VA examiner who found that the 
veteran's current knee problems are unrelated to his military 
service

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a bilateral knee condition, and 
there is not doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).




ORDER

An initial evaluation in excess of 10 percent for service-
connected bilateral tinea pedis and onychomycosis is denied.

Service connection for a skin condition is denied.

New and material evidence having been received, the claim of 
service connection for a bilateral knee condition is 
reopened.

Service connection for a bilateral knee condition is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


